996 F.2d 1212
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Darrell L. AVERY, II, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Darrell L. Avery, II, Defendant-Appellant.
Nos. 93-6049, 93-6281.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 25, 1993.Decided:  June 25, 1993.

Appeals from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge;  Paul B. Taylor, Magistrate Judge.  (CR-90-113-C-P, CA-92-445-P-3)
Darrell L. Avery, II, Appellant Pro Se.
Alan Hechtkopf, Yoel Tobin, Robert E. Lindsey, United States Department of Justice, Washington, D.C., for Appellee.
W.D.N.C.
AFFIRMED.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Darrell L. Avery, II, appeals from the district court's orders dismissing his motion under 28 U.S.C. § 2255 (1988), without prejudice, denying his motion for reconsideration, and denying his motion for bond pending adjudication of the § 2255 motion.  Our review of the record and the district court's opinions discloses no abuse of discretion and that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Avery, Nos.  CR-90-113-C-P, CA-92-445-P-3 (W.D.N.C. Dec. 23 & 30, 1992 & Feb. 10, 1993).  We deny Avery's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We grant Avery's motion for leave to amend this appeal